Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This Second Amendment to Credit Agreement (this “Second Amendment”) is made as
of this 18th day of November, 2011 by and among:

rue21, inc., a Delaware corporation, for itself (as “rue21”) and as agent (in
such capacity, the “Lead Borrower”) for the other Borrowers from time to time
party to the Credit Agreement (as defined below);

rue services corporation, a Delaware corporation (“rsc”), as a Borrower;

r services llc, a Virginia limited liability company (the “Guarantor”);

BANK OF AMERICA, N.A., as a Lender; and

BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, Swing Line
Lender and L/C Issuer; in consideration of the mutual covenants herein contained
and benefits to be derived herefrom.

W I T N E S S E T H:

WHEREAS, reference is made to that certain Credit Agreement, dated as of
April 10, 2008 (as amended, modified, supplemented or restated and in effect
from time to time, the “Credit Agreement”), by and among (i) the Lead Borrower,
and the other Borrowers from time to time party thereto (individually, a
“Borrower” and, collectively with the Lead Borrower, the “Borrowers”), (ii) the
Guarantors from time to time party thereto (individually, a “Guarantor” and,
collectively, the “Guarantors”), (iii) the Lenders from time to time party
thereto (individually, a “Lender” and, collectively, the “Lenders”), and
(iv) Bank of America, N.A., as Administrative Agent, Collateral Agent, Swing
Line Lender and L/C Issuer;

WHEREAS, the Loan Parties have requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and

WHEREAS, the Administrative Agent and the Lenders have agreed to amend certain
provisions of the Credit Agreement on the terms and conditions set forth herein.

NOW, THEREFORE, it is hereby agreed as follows:

 

1 Definitions. All capitalized terms used herein and not otherwise defined shall
have the same meaning herein as in the Credit Agreement.

 

2 Amendments to Article I. The definitions of the following terms in Article I
of the Credit Agreement are hereby amended as follows:

 

  1. The definition of “Permitted Investments” is hereby amended by relettering
clauses (h), (i), (j), (k) and (l) as (i), (j), (k), (l) and (m), respectively,
and by inserting the following new clause (h) therein:

“(h) Guarantees made by one or more Loan Parties to one or more third party
lenders as an inducement to such third party lenders to finance the execution of
purchase orders by merchandise vendors, which purchase orders are delivered by a
Loan Party or Loan Parties to such merchandise vendors in the ordinary course of
business;”

 

3

Ratification of Loan Documents. Except as otherwise expressly provided herein,
all terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. The Loan Parties hereby ratify, confirm, and
reaffirm that all representations and warranties of the Loan Parties contained
in the Credit Agreement or any other Loan Document are true and correct in all
material respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material



--------------------------------------------------------------------------------

  respects as of such earlier date. The Guarantors hereby acknowledge, confirm
and agree that the Guaranteed Obligations of the Guarantors under, and as
defined in, the Facility Guaranty include, without limitation, all Obligations
of the Loan Parties at any time and from time to time outstanding under the
Credit Agreement and the other Loan Documents, as such Obligations have been
increased pursuant to this Second Amendment. The Loan Parties hereby
acknowledge, confirm and agree that the Security Documents, and any and all
Collateral previously pledged to the Collateral Agent, for the benefit of the
Credit Parties, pursuant thereto, shall continue to secure all Obligations of
the Loan Parties at any time and from time to time outstanding under the Credit
Agreement and the other Loan Documents, as such Obligations have been increased
pursuant to this Second Amendment.

 

4 Conditions to Effectiveness. This Second Amendment shall not be effective
until each of the following conditions precedent has been fulfilled to the
reasonable satisfaction of the Administrative Agent:

 

  1. The Administrative Agent shall have received counterparts of this Second
Amendment duly executed and delivered by each of the parties hereto.

 

  2. All corporate and shareholder action on the part of the Loan Parties
necessary for the valid execution, delivery and performance by the Loan Parties
of this Second Amendment shall have been duly and effectively taken and evidence
thereof reasonably satisfactory to the Administrative Agent shall have been
provided to the Administrative Agent.

 

  3. The Loan Parties shall have paid in full all reasonable costs and expenses
of the Agents (including, without limitation, reasonable attorneys’ fees) in
connection with the preparation, negotiation, execution and delivery of this
Second Amendment.

 

  4. After giving effect to this Second Amendment, no Default or Event of
Default shall have occurred and be continuing.

 

5 Miscellaneous.

 

  1. This Second Amendment may be executed in several counterparts and by each
party on a separate counterpart, each of which when so executed and delivered
shall be an original, and all of which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page to this Second Amendment
by telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Second Amendment.

 

  2. This Second Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

 

  3. Any determination that any provision of this Second Amendment or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not effect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Second Amendment.

 

  4. The Loan Parties represent and warrant that they have consulted with
independent legal counsel of their selection in connection with this Second
Amendment and are not relying on any representations or warranties of the Agents
or the Lenders or their counsel in entering into this Second Amendment.

 

  5. This Second Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York.

[SIGNATURE PAGES FOLLOW]

IN WITNESS WHEREOF, the parties have hereunto caused this Second Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

rue21, inc., as Lead Borrower and as a Borrower By:  

/s/    Keith McDonough

Name:   Keith McDonough Title:   Senior Vice President, Chief Financial
Officer and Secretary



--------------------------------------------------------------------------------

rue services corporation, a Delaware corporation By:  

/s/ Todd Lenhart

Name:   Todd Lenhart Title:   President and Chief Executive Officer r services
llc, as a Guarantor By:  

/s/ Keith McDonough

Name:   Keith McDonough Title:   Director and President BANK OF AMERICA, N.A.,
as Administrative Agent, Collateral Agent, L/C Issuer and Swingline Lender and
as a Lender By:  

/s/ Richard D. Hill

Name:   Richard D. Hill Title:   Managing Director